     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (415) 977-8975
 7   Facsimile: (415) 744-0134
     Carol.S.Clark@ssagov.
 8
     Attorneys for Defendant
 9
10   MELISSA NEWEL
     Newel Law
11   2625 Alcatraz Ave., Suite 132
     Berkeley, CA 94705
12   (510) 316-3827
13   mnewel@newellawfirm.com
     Attorney for Plaintiff
14
                                       UNITED STATES DISTRICT COURT
15
                                     EASTERN DISTRICT OF CALIFORNIA
16
                                                       FRESNO DIVISION
17
18                                                           ) Case No.: 1:18-cv-01184-GSA
     KIMBERLY ANDREA MULLER                                  )
19                                                           )
                       Plaintiff,                            ) STIPULATION AND ORDER FOR
20                                                           ) EXTENSION OF TIME
            vs.                                              )
21   NANCY BERRYHILL,                                        )
     Acting Commissioner of Social Security,                 )
22                                                           )
                                                             )
23                     Defendant.                            )
                                                             )
24
25
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
26
     counsel of record, that the time for Defendant to respond to Plaintiff’s Motion for Summary
27
     Judgment be extended by 30 days, from June 12, 2019, to July 12, 2019. This is Defendant’s
28
     first request for an extension of time to respond to Plaintiff’s brief. Defendant respectfully


     Stip. & Prop. Order for Ext.; 1:18-cv-01184-GSA          1
 1   requests this additional time because Counsel for Defendant has been limited in her ability to
 2   work due to recent illness. Counsel for Defendant has conferred with counsel for Plaintiff, who
 3   consents to the request. The parties further stipulate that all subsequent dates in the Court’s
 4   Scheduling Order shall be modified accordingly. Counsel for Defendant apologizes to the Court
 5   for any inconvenience caused by this delay.
 6
                                                             Respectfully submitted,
 7
 8   Dated: June 12, 2019                              By:   /s/_Melissa Newel*_________________________
                                                             (*as authorized via email on June 10, 2019)
 9                                                           MELISSA NEWEL
                                                             Attorney for Plaintiff
10
11
                                                             McGREGOR W. SCOTT
12                                                           United States Attorney
13                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
14                                                           Social Security Administration
15                                                     By:   /s/ Carol S. Clark
16                                                           CAROL S. CLARK
                                                             Special Assistant U.S. Attorney
17
                                                             Attorneys for Defendant
18
19
     IT IS SO ORDERED.
20
21       Dated:       June 12, 2019                                   /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 1:18-cv-01184-GSA            2
